Appeal by defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered March 16, 1984, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although it was error to permit certain testimony concerning defendant’s involvement in other drug sales, the objections ultimately were sustained, and, in the totality of this record, including the strong evidence of defendant’s guilt, we find the error harmless. We also decline to hold that under New York’s statutory scheme every defendant is entitled to a felony hearing or that CPL 180.10 (4) is unconstitutional because it does not so provide.
We find no merit in the balance of defendant’s contentions. Titone, J. P., Lazer, Mangano and Niehoff, JJ., concur.